Citation Nr: 0103110	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  94-40 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory 
condition as a result of exposure to mustard gas.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as a result of exposure to asbestos.


REPRESENTATION

Appellant represented by:	John M. Lawrence Jr.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to July 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of August 1993 from the St. Petersburg, 
Florida, Regional Office (RO).  The issues on appeal concern 
entitlement for service connection for a respiratory 
condition as a result of exposure to mustard gas and 
entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as a result of exposure to asbestos.

This claim first came before the Board in August 1997.  The 
Board's decision was appealed.  It was remanded by the Board 
in December 1999 following the United States Court of Appeals 
for Veterans Claims (Court) grant of a joint motion for 
remand.  All requested development has been completed.


FINDINGS OF FACT

1.  The objective evidence of record does not establish that 
the veteran was exposed to mustard gas during active service.

2.  The veteran was exposed to asbestos during active 
service.

3.  The veteran has presented no competent evidence of a 
pulmonary disorder, to include COPD, during active service.

4.  The veteran has presented competent evidence of a nexus 
between his current COPD and exposure to asbestos during 
active service.


CONCLUSIONS OF LAW

1.  Residuals of exposure to mustard gas were not incurred 
during active service.  38 U.S.C.A. §§ 101(16), 1110 (West 
1991), Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103); 38 C.F.R. §§ 3.303, 
3.316 (1999).

2.  The veteran incurred COPD as a result of his active naval 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, and 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Respiratory Disorder as a Result 
of Exposure to Mustard Gas

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2000).  Direct service connection may be established 
for a current disability resulting from diseases or injuries 
which are clearly present in service or for a disease 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(a), (b), (d) (2000).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires evidence sufficient to show (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(d) (2000); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Pursuant to 38 C.F.R. § 3.316 (2000), service connection may 
also be established for the development of certain claimed 
conditions when there was exposure to specified vesicant 
agents during active military service.  When there was full- 
body exposure to nitrogen or sulfur mustard gas during active 
service the listed conditions are chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung (except mesothelioma) cancer 
and squamous cell carcinoma of the skin.  When there was 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active service the listed conditions are chronic 
laryngitis, chronic bronchitis, chronic emphysema, chronic 
asthma or chronic obstructive pulmonary disease.  When there 
was full-body exposure to nitrogen mustard during active 
service the listed condition is acute nonlymphocytic 
leukemia.  Service connection may not be established for any 
of these conditions if the claimed condition is due to the 
veteran's own willful misconduct or if there is affirmative 
evidence that establishes a nonservice-related condition or 
event as the cause of the claimed condition.  38 C.F.R. § 
3.316 (2000).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that specific 
VA regulations which provide for presumptive service 
connection for disabilities resulting from exposure to 
various toxins such as radiation or Agent Orange do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed.Cir. 1994).  In order to prevail on a direct basis 
the veteran would have to provide competent medical evidence 
which relates his current disorder to mustard gas exposure 
during his period of active service.

The regulations which establish presumptive service 
connection for certain medical disorders with respect to 
mustard gas exposure subsume the requirement of a nexus or 
link.  Therefore, the determinative issues presented by the 
claim are (1) whether the veteran had full body exposure to 
mustard gas during service; (2) whether he has any of the 
current disorders subject to the presumption, and if not; (3) 
whether he has any non-presumptive disability related by 
medical evidence to exposure to mustard gas during service.

As noted above, the veteran maintains that he was exposed to 
mustard gas during his basic training.  Initially, it must be 
noted that he does not allege full body exposure to mustard 
gas but rather that it was applied in a series of patches to 
his arms.  Consequently, the veteran's alleged contact to 
mustard gas, as provided through his testimony at his 
personal hearing, does not meet the requirements for the 
presumption described above.  However, as previously noted he 
may be entitled to service connection on a direct basis.  He 
has provided written statements, both by himself and another 
service comrade, alleging that he was exposed to mustard gas 
in "patches" during basic training.  He reportedly 
volunteered to have substances tested on several parts of his 
arms for approximately 12 weeks.  This training began in 
1944.

The Board realizes that the nature of chemical warfare 
testing was secret, so that development of evidence regarding 
exposure during testing is often difficult.  However, M21-1, 
Part 3, Chapter 5, Subchapter II, § 5.18 provides information 
concerning the development of claims involving allegations of 
exposure to mustard gas and Lewisite during active service.  
Section 5.18 d provides instructions on the development of 
evidence of exposure to chemical weapons agents for Navy 
veterans.  The section states that for testing of naval 
personnel at locations other than the naval Research 
Laboratory, that development should be conducted with the 
Naval Branch at the National Personnel Records Center (NPRC) 
in St. Louis. M21-1, Part 3, Chapter 5, Subchapter II, 
Section 5.18 d (April 30, 1999 Change 74)

The manual also indicates that VA has lists of service 
department personnel who were subjected to chemical weapons 
testing and provides a contact point the VA Central Office 
Rating Procedures Staff where the RO can check to see if the 
veteran's name is on any of the lists.  M21-1, Part 3, 
Chapter 5, Subchapter II, Section 5.18 c (April 30, 1999 
Change 74).  VA has checked all of these available sources in 
an attempt to verify the veteran's allegations of exposure to 
mustard gas during military service.

The RO has complied with the development procedures.  The RO 
has obtained the veteran's service medical records.  These 
records contain no indication that he was subject to any sort 
of exposure to mustard, Lewisite, duracite and chlorine gas 
during active service.  Moreover, the veteran's July 1946 
separation examination reveals that his "respiratory system, 
bronchi, lungs, pleura, etc." were normal, and that his 
photoflurographic chest examination was negative.

The RO has also made a request to the NPRC that specifically 
requested information related to exposure of the veteran to 
mustard gas.  A negative reply was received.  The RO also 
contacted the NRL which was unable to locate any documents 
pertaining to the veteran.  The veteran's name does not 
appear on any VA lists of service department personnel who 
were subjected to chemical weapons testing. 

The Board notes that the veteran is competent to testify as 
to the occurrence of an injury, such as exposure to gas.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
United States Court of Appeals for Veterans Claims (Court) 
has also held that, in reviewing a veteran's claim for VA 
benefits, the Board must analyze the credibility and 
probative value of lay evidence and provide a statement of 
reasons for accepting or rejecting the evidence.  Cartright 
v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).  Here, a thorough 
search for records of gas exposure was conducted with the RO 
requesting records from both NPRC and NRL.  There are no 
records that the veteran was exposed to mustard gas 
experimentation.  The service medical records are devoid of 
any complaint, diagnosis or treatment for mustard gas 
exposure or any related ailment.  Thus, the Board finds the 
probative weight of the veteran's statements concerning 
exposure to mustard gas are outweighed by the complete lack 
of documentation of record in regard to his contentions.

Having found that the veteran was not exposed to mustard gas 
during active service, the Board need not determine whether 
or not he currently has any of the presumptive medical 
disorders resulting from exposure to mustard gas, or any 
other non-presumptive disability resulting from exposure to 
mustard gas.  Cf. Reonal v. Brown, 5 Vet. App. 458, 460 
(1993) (a medical opinion based on an inaccurate factual 
premise has no probative value).  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for residuals of exposure to 
mustard gas and the claim must be denied.


II.  Service Connection for COPD as a Result of Exposure to 
Asbestos

In this case, the veteran maintains he has a pulmonary 
disorder that developed as a result of his exposure to 
asbestos while working onboard a ship during service.  As per 
his service responsibilities, he stated that his duties 
included working with asbestos in regard to pipe insulation 
during the post-WW-II decommissioning of his ship.

In McGinty v. Brown, 4 Vet. App. 428 (1993), the Court 
observed that there had been no specific statutory guidance 
with regard to claims for service connection for asbestosis 
and other asbestos-related diseases and that the Secretary 
had not promulgated any regulations.  However, VA has 
provided adjudicators with some guidance in addressing claims 
involving asbestos exposure.  VA recognizes that:

[A]sbestos particles have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Inhalation of 
asbestos fibers can produce fibrosis and tumors.  The most 
common disease is interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.

Veterans Benefits Administration Manual M21-1, part VI, 
paragraph 7.21(a)(1). VA further recognizes that:

High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  This is 
significant considering that, during World War II, several 
million people employed in U.S. shipyards and U.S. Navy 
veterans were exposed to[asbestos] since it was used 
extensively in military ship construction.  Many of these 
people have only recently come to medical attention because 
the latent period varies from 10 to 45 or more years between 
first exposure and development of the disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).

VA also recognizes that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs may include 
dyspnea on exertion, and end-respiratory rales over the lower 
lobes.  Veterans Benefits Administration Manual M21-1, part 
VI, paragraph 7.21(c).

A VA Non-Tuberculosis Diseases and Injuries examination was 
conducted in May 1996.  The examining physician was 
specifically requested to determine if there were any 
bronchial changes which were consistent with asbestos related 
pulmonary disease.  His handwritten annotation to the report 
states the although the mild COPD could be secondary to 
asbestos exposure, the lungs fail to show fibrosis which 
"seems to indicate cause as tobacco induced."  

Private medical records, dated in April 1998, show the 
veteran undergoing an asbestos evaluation.  The diagnosis was 
interstitial radiographic abnormalities, consistent with a 
clinical diagnosis of pulmonary asbestosis, given the 
environmental exposure history and latency period.  In 
addition the reduction in diffusion capacity represented a 
physiological correlation for the interstitial radiographic 
abnormalities.

A private Computer Tomography (CT) scan of the veteran's 
chest was conducted in December 1999.  The impression given 
was chronic obstructive pulmonary disease (COPD) with 
scattered areas of scarring, and evidence of old 
granulomatous changes on the right.

The report of a VA examination, conducted in February 2000, 
shows diagnoses of COPD, asbestos exposure, and chronic 
smoker.  The examiner stated that he had reviewed the private 
examination report of April 1998 and the CT scan of December 
1999.  He differed in opinion from the private physician, in 
that he believed that the veteran's main problem was his long 
history of tobacco abuse.  The examiner noted, however, that 
the veteran did show scarring in his lung tissue and that at 
this point it was impossible to determine if this had been 
caused by asbestosis or smoking.  He also noted that the COPD 
could be caused by a combination of asbestos exposure and 
smoking.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. §§ 3.102, 4.3 (2000).

After carefully reviewing the record, the Board concludes 
that there is an approximate balance of positive and negative 
evidence relating to the veteran's claim for service 
connection for COPD.  Therefore, applying the benefit of the 
doubt rule, the Board concludes that his COPD resulted from 
his inservice exposure to asbestos.



ORDER

The claim for service connection for a pulmonary disorder as 
a result of exposure to mustard gas is denied. 
Entitlement to service connection for COPD claimed as 
secondary to asbestos exposure is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

